DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 08/10/2021 and 08/01/2022 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

Specification
The disclosure is objected to because of the following informalities:
Define “VHF” and “UHF” in ¶ [0019].  
Appropriate correction is required.

Claim Objections
Claim 19 is objected to because of the following informalities:  
Regarding claim 19, define “VHF” and “UHF”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 8, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo US 10,432,331.
Consider claim 1, Lo discloses An antenna assembly (see FIG. 1)) comprising: 
an antenna configured to be operable for receiving signals (see FIG. 1, col. 3 lines 38-39, wherein antenna 4 operates to receive signals); 
a signal level indicator for indicating a strength of signals received by the antenna (see FIG. 1 and col. 3 lines 54-56 and col. 4 lines 1-6, wherein the signal level indicator 2 display the signal strength indication according to the received strength signal by antenna); and 
an amplifier coupled for communication with the antenna, the signal level indicator, and a signal output (see FIG. 1, wherein amplifier 12 coupled for communication with antenna 4, signal level indicator 2, and signal output port 13), the amplifier configured to be operable for amplifying signals received by the antenna (see FIG. 1 and col. 3 lines 47-50, wherein amplifier 12 amplifies the received signal by the antenna 4).

Consider claim 2, Lo discloses wherein the amplifier is coupled for communication with the antenna, the signal level indicator, and the signal output (see FIG. 1, wherein amplifier 12 coupled for communication with antenna 4, signal level indicator 2, and signal output port 13) such that amplified signals from the amplifier are communicated to the signal level indicator and the signal output without high pass filtration and without low pass filtration (see FIG. 1, wherein the amplified signal does not pass through high pass filter and low pass filter before being inputted to signal level indicator 2 and signal output port 13).

Consider claim 5, Lo discloses wherein the signal level indicator comprises a detector configured for communication with a display that is operable for displaying a corresponding signal strength indication according to the strength of the signals received by the antenna (see FIG. 1 and col. 4 lines 2-6, wherein display member 23 operate to display a corresponding signal strength indication according to the received strength signal).

Consider claim 8, Lo discloses wherein the signal level indicator integrally includes the display (see FIG. 1).

Consider claim 20, Lo discloses the antenna is configured to be operable for receiving digital television signals (see FIG. 1, and col. 3 lines 37-43, wherein antenna 4 configured to receive digital television signals), and the signal level indicator is configured to be operable for indicating strength of the digital television signals received by the antenna (see FIG. 1, col. 3 lines 64-67 and col. 4 lines 1-4, wherein the operation unit 22 outputs intensity of signal i.e. strength of the digital television signals); or the antenna is configured to be operable for receiving high definition television signals (see FIG. 1 and col. 3 lines 37-45, wherein antenna 4 receives high-frequency signals that is being filtered by low-pass filter 11), and the signal level indicator is configured to be operable for indicating strength of the high definition television signals received by the antenna (see FIG. 1, col. 3 lines 64-67 and col. 4 lines 1-4, wherein the operation unit 22 outputs intensity of signal i.e. strength of the digital television signals).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo US 10,432,331 as applied to claim 1 above, and further in view of Yang et al. US 2012/0154687.
Consider claim 3, Lo discloses every claimed limitation in claim 1.
However Lo does not explicitly disclose wherein the antenna is shaped and sized such that that the antenna is tuned for digital television bands whereby signals outside the digital television bands are naturally attenuated by the antenna without requiring high pass and low pass filter stages. Yang teaches wherein the antenna is shaped and sized such that that the antenna is tuned for digital television bands whereby signals outside the digital television bands are naturally attenuated by the antenna without requiring high pass and low pass filter stages (see FIG. 1 and ¶ [0026] and [0028]). Yang further discloses covering the entire DTV band with good performances (see ¶ [0024]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Lo, and to include wherein the antenna is shaped and sized such that that the antenna is tuned for digital television bands whereby signals outside the digital television bands are naturally attenuated by the antenna without requiring high pass and low pass filter stages, as taught by Yang for the purpose of covering the entire DTV band with good performances.

Consider claim 19, Yang discloses the antenna comprises: a VHF antenna element configured to be operable for receiving VHF high definition television signals; and 27Attorney Docket No. 6607-000093-US a UHF antenna element configured to be operable for receiving UHF high definition television signals (see Yang: ¶ [0026-0028]); the signal level indicator is configured to be operable for indicating strength of the VHF high definition television signals received by the VHF antenna element and for indicating strength of the UHF high definition television signals received by the UHF antenna element (see Lo: FIG. 1 and col. 3 lines 54-56 and col. 4 lines 1-6, wherein the signal level indicator 2 display the signal strength indication according to the received strength signal by antenna); and the antenna assembly is configured for transmitting the VHF and UHF high definition television signals respectively received by the VHF and UHF antenna elements to an external device via the signal output (see ¶ [0029-0030]).


Claim(s) 6-7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo US 10,432,331 as applied to claim 1 above, in view of Huang US 9,503,205.
Consider claim 6, Lo discloses every claimed limitation in claim 1.
However Lo does not explicitly disclose wherein the detector comprises a diode. Huang teaches wherein the detector comprises a diode (see FIG. 2 and col. 3 lines 1-5, wherein the lighting element 310 of the detector i.e. combination of processing unit 200 and lighting element 310, includes light emitting diode). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Lo, and to include wherein the detector comprises a diode, as taught by Huang for the purpose of disclosing detailed structure of the detector as disclosed in Lo using the same effective technique as the processing unit 200 as disclosed in Huang.

Consider claim 7, Huang discloses wherein the display comprises one or more light emitting diodes (see FIG. 2 and col. 3 lines 1-5).
	
	Consider claim 18, Huang discloses wherein the signal level indicator comprises: an integrated digital television receiver configured to be operable for obtaining detailed signal level and signal quality metrics of the signals received by the antenna (see FIG. 2, col. 3 lines 19-67, wherein the measurement unit 100 i.e. an integrated digital television receiver, configured to obtain detailed signal level and signal quality metrics from antenna 600); and a processor coupled for communication with the integrated digital television receiver (see FIG. 2, wherein the processor 200 coupled to the measurement unit 100), the processor configured for communication with an external electronic device having a display that is operable for displaying the detailed signal level and signal quality metrics obtained by the integrated digital television receiver (see FIG. 2 and col. 4 lines 41-67, wherein display unit 300 coupled to the processor, configured to displaying the detailed signal level and signal quality metrics).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo US 10,432,331 as applied to claim 1 above, and further in view of Dimeo et al. US 7,181,184.
Consider claim 9, Lo discloses every claimed limitation in claim 1.
However Lo does not explicitly disclose wherein the signal level indicator further comprises: a variable frequency local oscillator; a mixer coupled for communication with the variable frequency local oscillator and the amplifier; and a low pass filter coupled for communication with the mixer and the detector. Dimeo teaches wherein the signal level indicator (see FIG. 1, component 20) further comprises: a variable frequency local oscillator (see FIG. 1, local oscillators 56 and 66); a mixer coupled for communication with the variable frequency local oscillator and the amplifier (see FIG. 1, mixers 54 and 64); and a low pass filter coupled for communication with the mixer and the detector (see FIG. 1, low pass filters 62 and 72 ). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Lo, and to include wherein the signal level indicator further comprises: a variable frequency local oscillator; a mixer coupled for communication with the variable frequency local oscillator and the amplifier; and a low pass filter coupled for communication with the mixer and the detector, as taught by Dimeo for the purpose of further disclosing detailed structures of the signal level indicator as disclosed in Lo using the same effective technique as disclosed in Dimeo.

Allowable Subject Matter
Claims 4 and 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633